DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Attorney James Cannon on 10/06/2022 a provisional election was made without traverse to prosecute the invention of Group III, claims 16-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, drawn to a sealing strip and a wear monitoring system having a magnet, classified in D21 F3/10.

Claims 8-15, drawn to a sealing strip and a wear monitoring system 23Attorney Docket No. 5690.221having an ultrasonic wave generator, classified in D21G9/0036.

Claims 16-23, drawn to a temperature monitoring system having an infrared radiator sensor, classified in G01B17/04.

The inventions are independent or distinct, each from the other because: Inventions I, II, III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case:

There is no overlap in scope, because as pointed out by the examiner, the claims are drawn to entirely separate embodiment having mutually exclusive features;
There is no indication of record as of yet that these embodiments are obvious variants, however, restriction is a preliminary requirement and rejoinder is considered throughout prosecution;
Sub-combinations I and II have separate utility in that it does not require the feature of sub-combination III, in that the “a temperature monitoring system” aspect is not required and other system of using a monitoring device are available. Also, sub-combinations I and II are distinct from each other since respective sub-combination I is directed to a wear monitoring system having a magnet and sub-combination II is directed to a wear monitoring system 23Attorney Docket No. 5690.221having an ultrasonic wave generator which are different field of searches and would be a serious search and/or examination burden. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: separate classifications and searches as indicated in the listing above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 23 objected to because of the following informalities:  The preamble of the base claim 16 is inconsistent with the preamble of the dependent claim 23.  For the purpose of the examination, Examiner views the preamble to be “An assembly”.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Rene Graichen et al. (EP 3623526 A1) in view of Rudiger Keinberger et al. (US 20170254019 A1) as noted in the IDS dated 02/18/2022. 

Regarding 16, Graichen discloses: An assembly, comprising: a seal strip with an upper surface configured to provide a seal for a suction roll, the seal strip including a cavity therein (Title, Figs. 1-4, particularly, Fig. 4.); a seal strip holder, the seal strip residing in the seal strip holder and movable relative thereto (Figs. 1-4, particularly, Fig. 4. and para [0019] discloses “The invention relates to a sealing arrangement, which includes a seal holder (17) and a seal (18) adapted in the seal holder (17) as well as indicator means (19) adapted to define the wear margin (26) of the seal (18). The indicator means (19) include indicator material (21) and a sensor (22) adapted to detect the indicator material (21), where one of those is arranged in connection with the seal (18) and the other of those is arranged in connection with the seal holder (17). The invention also relates to a suction roll of a fiber web machine, equipped with the sealing arrangement.”);
Even though Graichen on para [0008] and [0015-0017] indeed teaches a temperature sensor 36  and a control system 24 that are functionally the same as the claimed invention and directed to solve the same problem as the claimed invention, however, Graichen does not expressly disclose an infrared radiator sensor.  In the same field of art,  a secondary reference Keinberger teaches sensor units consist of a circuit board, temperature sensors, and a microchip with integrated radio module and a power supply via battery, which sufficiently discloses an equivalent of the infrared radiator sensor.  It is worth mentioning that Keinberger is cited to bolster the obviousness rejection and to illustrate the attempts by various artisans to address the problem in the industry.  Keinberger is directed to regulate the position and/or the advancing pressure of the sealing strip only on the basis of the pressure on the inside of the suction box, wherein the usage of lubricant can be regulated via the determination of the temperature. This is advantageous due to the fact that the actuator can be executed more easily for the adjustment of the advancing pressure of the sealing strip, because the force applied by the actuator onto the length of the strip can be constant and there is no need to exert a negative force onto the sealing strip, since said negative force results in a reduction of the advancing pressure.  That being said, Keinberger discloses: and a temperature monitoring system (Figs. 1-4 with integrated temperature sensors 6.1. and para [0047].) comprising: an infrared radiator sensor positioned in the cavity of the seal strip, the infrared radiator sensor configured to sense infrared radiation emitted into the cavity due to operation of the suction roll (Fig. 1, para [0047] discloses “The sensor units consist of a circuit board 6.4, temperature sensors 6.1, and a microchip 6.2 with integrated radio module and a power supply via battery 6.3.” Even though the cited reference does not exactly disclose infrared (IR) sensor, nevertheless, it is obvious to an artisan that both the infrared (IR) and radio are actually electromagnetic radiation, like visible light, but at different frequencies and have different propagation from the transmitter to receiver.); and a controller operatively connected with the infrared radiation sensor, the controller configured to receive signals from the infrared radiation sensor and process the signals to indicate a temperature of the upper surface of the seal strip (Throughout the disclosure on Para [0001], [0010], [0013], [0016], [0025], [0030], [0062-0063], and [0068-0069].   As noted, for example, para [0047] discloses “The sensor units consist of a circuit board 6.4, temperature sensors 6.1, and a microchip 6.2 with integrated radio module and a power supply via battery 6.3.” in which it is equivalent to the of the infrared radiator sensor.   Therefore, when there are various sensors installed within a system, then it is imperative to include a controller to facilities the electrical communication, otherwise the entire operation fails.  Thus, combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Before the effective filing date of the invention, one of ordinary skill in the art could manipulate and/or re-arrange the configuration of the various parts of sealing strip system so as to achieve the aforementioned results.  Moreover, the sealing strip system by Keinberger is substantially functions the same as the claimed invention assembly for the reasons discussed.   
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the seal strip assembly of Graichen by using the concept of electronic control system such as a temperature monitoring system taught by Keinberger so as to regulate the amount of the lubricant used during the process operation.  Similarly, one of ordinary skill in the art, upon reading Keinberger disclosure, would also have been motivated to apply its teaching of utilizing the concept of an electronic lubricant water system integrated into the sealing strip for the benefit of the claimed invention.  
 
Regarding 17, Graichen in view of Keinberger discloses all of the limitations of its base claim 16.  Keinberger further discloses:   wherein the infrared radiator sensor comprises an infrared thermopile array sensor (Throughout the disclosure, for example, para [0028] discloses “The inventive improvement proposes integration of several temperature sensors into the sealing strip with implementation and/or integration of these temperature sensors into the sealing strip with varying depths.”  It is obvious to the skilled in the art that a thermopile is an electronic device that converts thermal energy into electrical energy and are used to provide an output in response to temperature as part of a temperature measuring device, such as the infrared thermometers.  It is composed of several thermocouples connected in series/parallel within a circuit board.  Therefore, the cited reference circuit board 6.4 must have it therein even though is not expressly being mentioned.).  


Regarding 18 and 19, Graichen in view of Keinberger discloses all of the limitations of its base claim 16.  Graichen further discloses:   further comprising a shell that lines the cavity and the shell is formed of polymeric material (Fig. 2 depicts a perforated shell 14 supported in a rotating manner as well as a suction box 12 adapted inside the suction roll 10.  Figs. 3a-3b illustrate functionally the same principal of the operation.  The fact that the shell material is polymeric material or else is immaterial to the patentability of the claimed invention since it is dependent on the specific design and intended use thereof and thus, a skilled worker could readily manipulate and/or change it via routine optimization.).  

Regarding 20-22, Graichen in view of Keinberger discloses all of the limitations of its base claim 16.  Graichen further discloses:  wherein the cavity has an open lower end or the open end of the cavity is filled with a potting compound or the controller includes a printed circuit board, and wherein the printed circuit board is positioned in the cavity (Again, Figs. 3a-3b illustrate that the U-shaped cavity includes the indicator material 21 and even though the specific configuration of the indicator material 21 appears to be slightly different has no bearing on the patentability of the claimed invention since the indicator material 21 of the cited reference and the cavity 324 in Fig. 19 of the claimed invention functionally the same.  Fig. 3a illustrates a sensor 22 positioned in the cavity in which adapted to detect the indicator material 21.  Similarly, using a potting compound or the like used for protection of the cables is a common practice in the manufacturing of printed circuit boards and has no bearing on the patentability of the claimed invention.  For example, one commercially available epoxy potting compound that commonly used in electronic is MAX MCR Electronic Grade Epoxy Potting Compound for Printed Circuit Boards, Electronic Encapsulation, Waterproofing, Permanent Circuit Masking, None Conductive Epoxy Resin, and DC/AC Up to 500 Volts.).  

Regarding 23, Graichen in view of Keinberger discloses all of the limitations of its base claim 16.  Graichen further discloses:  A suction roll (Figs. 1-2, a suction roll 10.), comprising: a cylindrical shell having an internal lumen and a plurality of through holes (Fig. 2, shell 14 with holes 15.  Para [0006] discloses “Figure 2 only shows some of the holes 15 on the shell 14.”); a suction box positioned in the lumen of the shell (Figs. 1-2, para [0006] discloses “The suction roll 10 includes a perforated shell 14 supported in a rotating manner as well as a suction box 12 adapted inside the suction roll 10.”); and a suction source operatively connected with the suction box (Figs. 1-2, para [0002] discloses “The suction roll has a perforated shell, inside which is a suction box.”  It is abundantly clear that there must be a suction source connected to the suction box, otherwise it is inoperative.); and an assembly of Claim 16, wherein the seal strip and seal strip holder are mounted in the suction box, such that the upper surface of the seal strip confronts an inner surface of the shell (Fig. 2 illustrates just that.).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                  


/Eric Hug/Primary Examiner, Art Unit 1748